Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term Texas Instruments, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has specifically been thoroughly amended in ways that appear to lack support. Applicant has broadly pointed to [0097]-[0118], [0125]-[0132], FIG. 7, FIG. 8A, FIG. 8B, and FIG. 8C with no further explanation. In specific:
“supply a set of bias value [sic] in a range” appears to lack support. There is no set of bias values discussed, rather only a single bias value that will itself vary but is not a distinct set at one time.
“an instruction circuit coupled to the pipeline register and the bias value generator circuit…” appears to lack support. From context at [0125] it seems the instruction circuit 4000 has the bias value generator 3900 and register 3810. It’s possible the instruction circuit is coupled to the register 3810 as the drawings are vague with arrows pointing at something but it does not appear to support the instruction circuit being coupled to the bias value generator. In the abstract decoder 3625 and register ID generation logic 4010 are identified as instruction circuit but internal to the embodiment at FIG. 7 etc they’re not called that. There would also be some question of clarity as to which circuit is being discussed, presumably the decoder, but then why not amend the claims to explicitly call the decoder. In any regard, assuming arguendo that decoder 3625 is intended to be the instruction circuit, it is not clearly coupled to the bias value generator circuit but that may be a product of the vague illustration as to what 3900 actually is.
There is also no clear support that the instruction circuit is “configured to: receive a first instruction… receive a second instruction… and repeatedly issue the second instruction…” as claimed. Again this is partially due to the lack of clarity on what is and isn’t the instruction circuit. It’s possible, from context, Applicant means to claim the decoder 3625 but by using ‘instruction circuit’ it forces the focus onto instruction circuit 4000 for example.
“providing a set of instructions to the pipeline register that each include micro-opcode based on the second instruction and a respective operand based on the operand of the second instruction and on a respective bias value of the set of bias values” appears to lack clear support. There register 3810 doesn’t receive a set of instructions, it receives a micro-opcode and instruction operands ([0097]). It’s also not clear that the micro-opcode and the instruction operand are based on the information as claimed.
Claims 19-23 broadly appear to lack clear support. More specifically:
In claim 19, there is no clear indication that the first instruction specifies a number of instructions in the set. While the first instruction indicates a range of the bias value it does not specifically indicate a number of instructions.
In claim 20, there doesn’t appear to be a register in the bias value generator for such a purpose. Arguably the RPTC may accomplish a similar goal but this is a counter, not a register itself.
In claim 21, there doesn’t appear to be support for serially operating at least associated with FIG. 7 and 8A-8C as disclosed.
In claim 22, there doesn’t appear to be support for the additional control register, for example in FIG. 7. There is broadly some discussion of a configuration register as part of a different embodiment, e.g. part of FIG. 11A-11B.
In claim 23, as noted above there doesn’t appear to be an additional register in the current embodiment so the configuration codes would not be part of that.
In general the claims appear to misrepresent the invention, either by using language that isn’t clearly supported (e.g. “instruction circuit” vs decoder) and/or by incorporating aspects from a different embodiment. Examiner would encourage Applicant to align the claims with what has sufficient support in the specification and that is part of the elected embodiment.


Prior Art Considerations
The claims are currently subject to 112 rejections and are thus not allowable. However, the prior art of record fails to explicitly teach “repeatedly issue the second instruction to the pipeline register by providing a set of instructions to the pipeline register that each include a micro-opcode based on the second instruction and a respective operand based on the operand of the second instruction and on a respective bias value of the set of bias values” in view of the rest of the limitations of claim 1.
The closet art, Irvine (“Assembly Language For Intel-Based Computer”), teaches: a bias value generator circuit having a counter register (§ 4.5.3 ecx counting the number of loops), the bias value generator circuit configured to supply a varying bias value in a programmable range (§ 4.5.3 the add ax, [edi] instruction with the edi being an integer value that’s varied by incrementing the point to the next integer in the array, making edi a bias value, the range being set to length of the array which is defined as part of the program. The control unit would point to the next new integer on each repeated access, thus generating a value); a pipeline register (§ 4.5.3 ax being the accumulator, a type of register pipeline); an instruction circuit (§ 4.5.3 ALU) responsive to a first instruction to program the range of the bias value generator circuit (§ 4.5.3 mov ecx, LENGTHOF intarray instruction with ecx setting the loop counter [range]) and further responsive to a second instruction having an operand to repeatedly  issue the second instruction to the pipeline register (§ 4.5.3 add ax, [edi] will be repeated and the result stored to ax, the accumulator) with the operand varied in an operand value range determined as a function of the varying bias value (§ 4.5.3 the [edi] operand will be varied over the range set when defining the array); and a scan controller having at least one scan path linking the counter register and the pipeline register to the scan controller (§ 4.5.3 the control unit links the counter, ecx, and accumulator, ax, through processing). However, Irvine does not explicitly teach “repeatedly issue the second instruction to the pipeline register by providing a set of instructions to the pipeline register that each include a micro-opcode based on the second instruction and a respective operand based on the operand of the second instruction and on a respective bias value of the set of bias values” as claimed. This would appear to run contrary to most systems, even Irvine, where the instruction would be repeated without sending the opcode again and again as doing so would only appear to waste processing resources, that is to say if the value is already in the register there’s no need to send it each time. As such Examiner can also find no reasoning to modify Irvine to send the opcode each time absent hindsight reconstruction.


Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. Applicant argues in substance:
It is respectfully submitted that the trade name "Texas Instruments Incorporated" is properly used in the specification as filed.
Examiner respectfully disagrees. The guidance is to “where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term”. Texas Instruments makes it clear that the appropriate use is with the trademark symbol (see: https://www.ti.com/legal/terms-conditions/trademarks/trademarks-servicemarks-approved-nouns.html). Applicant should then amend the specification to state “Texas Instruments™” to provide the proper symbol.
Examiner attempted to schedule an interview with Mr. Brian Graham but was unable to coordinate an interview. Should there be any questions Applicant is encouraged to contact Examiner to schedule an interview at their convenience.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183